FILE COPY




                                          COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                            CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  ELIZABETH KERR                                                                          LISA M. WEST
  J. WADE BIRDWELL                                  TEL: (817) 884-1900
  DABNEY BASSEL                                                                          GENERAL COUNSEL
  DANA WOMACK                                      FAX: (817) 884-1932                    CLARISSA HODGES
  MIKE WALLACH
  BRIAN WALKER                                    www.txcourts.gov/2ndcoa



                                               March 10, 2022

    Hon. Robert Ramirez                                       Shurjo Ali
    Judge, County Court at Law No. 2                          3901 Pine Valley Drive
    Denton County Courts Bldg.                                Plano, TX 75025
    1450 E. McKinney St., Ste. 2437                           * DELIVERED VIA E-MAIL *
    Denton, TX 76209
    * DELIVERED VIA E-MAIL *                                  Andrea Simmons
                                                              Asst. Criminal District Attorney
    Civil County Clerk, Denton County                         1450 E. McKinney, Ste. 3100
    Denton County Courts Bldg.                                Denton, TX 76202
    1450 E. McKinney St.                                      * DELIVERED VIA E-MAIL *
    Denton, TX 76209
    * DELIVERED VIA E-MAIL *

    Hon. David L. Evans
    Regional Presiding Judge
    Tom Vandergriff Civil Courts Building
    100 N. Calhoun, 4th Floor
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-21-00241-CR, 02-21-00242-CR
                     Trial Court Case Number:         20-222J1, CV-2020-02640-JP

    Style:           Shurjo Ali
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                       FILE COPY

02-21-00241-CR
March 10, 2022
Page 2


                 Respectfully yours,

                 DEBRA SPISAK, CLERK